                                       Case 3:19-cv-05322-WHA Document 121 Filed 07/04/20 Page 1 of 1




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   ANDREW COHEN, et al.,
                                  11                  Plaintiffs,                          No. C 19-05322 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   APPLE, INC.,                                        ORDER SETTING HEARING
                                  14                  Defendant.

                                  15
                                  16        Both sides file discovery letter briefs on separate issues. These matters will be heard

                                  17   alongside the pending partial motion for summary judgment on preemption. The hearing is

                                  18   hereby RESET to JULY 16 AT 8:00 A.M. Per GENERAL ORDER 72-4, this hearing will be heard

                                  19   telephonically. The courtroom deputy will provide dial-in information separately.

                                  20
                                  21        IT IS SO ORDERED.

                                  22
                                  23   Dated: July 3, 2020.

                                  24

                                  25
                                                                                             WILLIAM ALSUP
                                  26                                                         UNITED STATES DISTRICT JUDGE
                                  27
                                  28
